Exhibit 10.30 THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE , REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED. WARRANT TO PURCHASE SHARES OF COMMON STOCK OF PRINCIPAL SOLAR , INC . Initial Number of Shares: Initial Exercise Price: $6.00 per share Date of Grant: May 15, 2015 Expiration Date: May 15, 2020 THIS CERTIFIES THAT, SMCDLB, LLC, or any person or entity to whom the interest in this Warrant is lawfully transferred (" Holder ") is entitled to purchase the above number (as adjusted pursuant to Section 4 hereof) of fully paid and non-assessable shares of the Common Stock (the "Common Stock") of Principal Solar, Inc., a Delaware corporation (the " Company ), having an Exercise Price as set forth above, subject to the provisions and upon the terms and conditions set forth herein and in the Warrant Agreement between the Company and SMCDLB, LLC, dated May 15, 2015 (the “ Warrant Agreement ”). The exercise price, as adjusted from time to time as provided herein, is referred to as the " Exercise Price
